
	
		I
		111th CONGRESS
		1st Session
		H. R. 1940
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Ms. Matsui (for
			 herself, Mr. Braley of Iowa,
			 Mrs. Capps, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  Wellness Trust.
	
	
		1.Short titleThis Act may be cited as the
			 Wellness Trust
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds as follows:
				(1)Preventable and
			 chronic diseases are the epidemic of the 21st century. The number of people
			 with chronic conditions is rapidly increasing and it is estimated that, if
			 there is no intervention now, by 2025 nearly half of the United States
			 population will suffer from at least 1 chronic disease. About 70 percent of
			 deaths and health costs in the United States are attributable to chronic
			 diseases (such as cardiovascular disease and cancer), some of which may be
			 preventable. Nearly 90 percent of Medicare beneficiaries have some type of
			 chronic illness.
				(2)This affects
			 Americans’ health. The United States has the highest rate of preventable deaths
			 among 19 industrialized nations and lags behind 28 other nations in life
			 expectancy. For example, obesity, which is rising rapidly, contributes to a
			 wide range of problems, from diabetes to stroke to cancer. The life expectancy
			 for a 20-year old man may be reduced by 17 percent due to obesity. If trends
			 continue, children’s life spans may be shorter than those of their parents for
			 the first time in about a century.
				(3)The wellness gap
			 also affects health care costs. About 78 percent of all health spending in the
			 United States is attributable to chronic illness, much of which is preventable.
			 Chronic diseases cost the United States an additional $1,000,000,000,000 each
			 year in lost productivity, and are a major contributing factor to the overall
			 poor health that is placing the Nation’s economic security and competitiveness
			 in jeopardy.
				(4)Unlike some health
			 care challenges, proven preventive services and programs exist. If effective
			 risk reduction were implemented and sustained by 2015, the death rate due to
			 cancer could drop by 29 percent. Improved blood sugar control for people with
			 diabetes could reduce the risk for eye disease, kidney disease, and nerve
			 disease by 40 percent. Similarly, blood pressure control could reduce the risk
			 for heart disease and stroke by 33 to 50 percent.
				(5)Yet, only half of
			 recommended clinical preventive services are provided to adults. About 20
			 percent of children do not receive all recommended immunizations, with higher
			 rates in certain areas. Nearly 70 percent of people with high blood pressure do
			 not now control it. And racial disparities in use of prevention exist.
				(6)The United States
			 faces low use of preventive services because of the low value placed on
			 prevention, a delivery system bent toward fixing rather than preventing
			 problems, and financial disincentives for prevention. Insurers have little
			 incentive to invest in preventive services today that will benefit other
			 insurers tomorrow. This is especially true for those preventive services that
			 reduce chronic diseases that develop over a period of several years or decades.
			 The costs of prevention are incurred immediately but most of its benefits are
			 realized later, often by Medicare.
				(7)There is a low
			 investment in prevention. The United States spends only an estimated 1 to 3
			 percent of national health expenditures on preventive health care services and
			 health promotion. This has not increased as much as one might expect since
			 1929, 1.4 percent, despite the development of expensive screenings, early
			 interventions, and the growth of the preventable disease burden.
				(8)The workforce to
			 deliver prevention is also insufficient. The supply of providers who are
			 trained to emphasize prevention is shrinking. Between 1997 and 2005, the number
			 of medical school graduates entering family practice residencies dropped by 50
			 percent. There is an acute shortage of community health workers. Between 25 and
			 50 percent of the existing Federal, State, and local public health workforce is
			 eligible for retirement in the next 5 years. As of 2008, more than 75 percent
			 of the existing public health workforce has no formal public health or
			 prevention training. There is no national, uniform credentialing system for
			 public health or prevention workers that would ensure that these workers are
			 trained in the basics of preventive care.
				(9)A
			 system that promoted full use of high-priority prevention could save lives. A
			 recent comprehensive assessment found that 1,200,000 quality-adjusted life
			 years could be saved by achieving 90 percent use of just the following 3
			 services:
					(A)Smoking cessation
			 counseling.
					(B)Use of aspirin to
			 prevent heart attacks.
					(C)Screening for
			 colorectal cancer.
					(10)A system that
			 promoted full use of high-priority prevention could reduce costs. For example,
			 complete, routine childhood vaccination could save up to $40,000,000,000 in
			 direct and societal costs over time. Promoting screenings and behavioral
			 modifications in the workplace can lower absenteeism and, in most cases, health
			 costs to firms. Preventive health care services could reduce government
			 spending on health care. If all elderly received a flu vaccine, health costs
			 could be reduced by nearly $1,000,000,000 per year. Over 25 years, Medicare
			 could save an estimated $890,000,000,000 from effective control of
			 hypertension, and $1,000,000,000,000 from returning to levels of obesity
			 observed in the 1980s.
				(11)Investing in
			 community-level interventions that promote and enable proper nutrition,
			 increased access to physical activity, and smoking cessation programs can
			 prevent and mitigate chronic diseases, improve quality of life, increase
			 economic productivity, and reduce healthcare costs.
				(b)PurposeThe
			 purpose of this Act is to create a 21st century prevention system called the
			 Wellness Trust that assures access to clinical and community-level prevention
			 services that improve health, quality of life, and reduce healthcare
			 costs.
			3.Wellness
			 TrustTitle III of the Public
			 Health Service Act (21 U.S.C. 241 et seq.) is amended by adding at the end the
			 following:
			
				SWellness
				Trust
					399KK.Definitions;
				establishment of wellness trust
						(a)DefinitionsIn this part:
							(1)Certified
				prevention health workerThe term certified prevention
				health worker means a licensed health professional, a public health
				professional employed by a State or local public health agency, or any other
				health worker deemed certified by the Trustees.
							(2)Prevention
				health entityThe term prevention health entity
				means a State or local public health agency or other community-based prevention
				entity deemed to be an eligible Trust participant by the Trustees.
							(3)TrustThe
				term Trust means the Wellness Trust established under subsection
				(b).
							(4)TrusteesThe
				term Trustees means the members of the Trust Fund Board appointed
				under section 399LL(b).
							(b)Establishment of
				the Wellness TrustThere is
				established within the Centers for Disease Control and Prevention the Wellness
				Trust.
						399LL.Structure
						(a)Trust Fund
				BoardThe Trust shall be headed by the Trust Fund Board.
						(b)CompositionThe
				Trust Fund Board shall be composed of 7 members appointed by the President by
				and with the advice and consent of the Senate.
						(c)Date of
				appointmentsThe initial 7 Trustees shall be appointed not later
				than December 31, 2009.
						(d)Staggered
				termsOf the members first appointed under subsection (c)—
							(1)4 shall be
				appointed for a period of 4 years; and
							(2)3 shall be
				appointed for a period of 3 years.
							(e)VacanciesA
				vacancy on the Trust Fund Board—
							(1)shall not affect
				the powers of the Trust Fund Board; and
							(2)shall be filled in
				the same manner as the original appointment was made.
							(f)MeetingsThe
				Trust Fund Board shall meet at the call of the Chairperson.
						(g)Quorum; required
				votesA majority of Trustees shall constitute a quorum for
				purposes of voting, but a lesser number of members may hold hearings. The
				Chairperson shall require a vote of the Trustees on major decisions regarding
				prevention priorities, resource allocation, delivery system structure, and
				other Trust functions.
						(h)Chairperson and
				Vice ChairpersonThe Trust Fund Board shall select a Chairperson
				and Vice Chairperson from among the Trustees.
						(i)RemovalA
				Trustee may be removed by the President only for cause.
						(j)RecommendationsThe
				Trustees may submit recommendations directly to Congress, without opportunity
				for comment or change by the Secretary.
						(k)StaffThe
				Trustees may employ and fix the compensation of personnel as necessary. Not
				more than 5 percent of the funds appropriated in a fiscal year to the Trust
				Fund established under section 399NN may be used to fund the staff, operations,
				and other purposes as the Trustees determine appropriate of the Trust Fund
				Board, subject to the oversight of the Secretary.
						399MM.Reports; plan
				for delivery systems
						(a)Development of
				key reportsNot later than 1
				year after the appointment of the Trustees under section 399LL(c), the Trustees
				shall submit to Congress and make publicly available the following
				reports:
							(1)Report on
				broadening the prevention workforceA report that develops and
				describes a system for certification and recertification of prevention
				health workers to complement the health system and public health
				infrastructure as in existence at the time of such report. Such system may
				expand certification efforts in existence at the time of such report for the
				public health workforce and community health workers. Such report shall also
				examine the impact of State licensing requirements and explore and describe
				options for health profession training and continuing education, 1 or more
				registries of certified prevention health workers, and an employment structure
				that encourages flexible deployment but protects prevention health workers’
				benefits.
							(2)Report on
				aligning payments with prevention goalsA report that examines
				and describes payment methodologies and presents options for paying certified
				prevention health workers for clinical preventive care that aligns incentives
				with goals, as well as payment methodologies for community organizations
				involved in the provision of prevention services. Such report shall address the
				shortfalls of the payment systems in existence at the time of such report that
				have not proven effective at encouraging the provision of prevention
				services.
							(3)Report on
				identifying existing funding for preventionA report that
				examines and describes the amount of money spent on prevention by public
				health, public and private health insurers, and applicable self-insured health
				plans (as defined in section 399OO) during the most recent year for which such
				data is available.
							(b)Plan for
				delivery systemsNot later
				than 1 year after the appointment of the Trustees under section 399LL(c), the
				Trustees shall establish a plan for delivering and financing prevention
				priorities and implementing pilot programs. Such plan shall include—
							(1)identifying
				effective delivery systems based on evidence and expert judgment to determine
				how best to deliver priority clinical and community-based prevention
				activities;
							(2)assessing the
				current capacity of effective delivery systems and community infrastructure and
				actions necessary to ensure adequate infrastructure and capacity to deliver
				priority clinical and community-based prevention activities as determined by
				the Trust; and
							(3)identifying
				cost-saving clinical and community-based interventions to implement before
				December 31, 2011, which shall include evidence-based interventions in obesity,
				diabetes, heart disease, and cancer.
							399NN.Infrastructure
				and priorities
						(a)Designating
				national prevention prioritiesThe Trustees shall issue and
				annually update a ranked list of designated prevention
				priorities. The inclusion of an activity on such list shall be based on
				the potential of such activity to improve health and the cost effectiveness of
				such activity. Such list shall—
							(1)include clinical
				preventive services and community-based interventions; and
							(2)be used by the
				Trustees to—
								(A)determine what
				prevention services and community-based interventions shall be paid for through
				the Trust Fund under section 399OO;
								(B)allocate resources
				within the Trust;
								(C)educate the public
				on critical prevention priorities; and
								(D)emphasize coverage
				and use within existing authorities.
								(b)Creation and
				support of infrastructureThe Trustees shall establish and
				otherwise support and sustain the infrastructure for an effective wellness
				system, including the following components:
							(1)Central source
				of prevention informationA centralized, national, easily
				accessible information clearinghouse on prevention priorities and
				community-based interventions that shall—
								(A)be made available
				in multiple media;
								(B)be updated
				regularly; and
								(C)connect
				individuals, health care providers, State and local health departments, and
				others to national and local resources that support the designated prevention
				priorities under subsection (a).
								(2)Qualified
				electronic health recordsThe
				use and integration of qualified electronic health records (as defined in
				section 3000(13))—
								(A)to track provision
				of prevention over the course of individuals’ lifetimes;
								(B)to facilitate
				reimbursement of certified prevention health workers and prevention health
				entities; and
								(C)to assist in
				evaluations of the efficacy of the policies of the Wellness Trust.
								(3)System for
				training and credentialing prevention health workersA system for
				training and credentialing prevention health workers and prevention health
				entities through agencies such as the Health Resources and Services
				Administration and the Centers for Disease Control and Prevention. In
				establishing and implementing such system, the Trustees shall—
								(A)provide funding to
				such agencies through the Trust Fund under section 399OO;
								(B)establish a
				central registry of certified prevention health workers and prevention health
				entities; and
								(C)encourage such
				workers to access additional training.
								399OO.Funding for
				Wellness Trust
						(a)Initial
				fundingThere is authorized to be appropriated and there is
				appropriated to the Trust Fund Board such sums as may be necessary to carry out
				sections 399MM and 399NN and other activities necessary for the implementation
				of this part.
						(b)Establishment of
				Wellness Trust FundNot later than January 1, 2011, there shall
				be established in the Treasury of the United States a trust fund to be known as
				the Wellness Trust Fund (referred to in this section as the
				Trust Fund), consisting of such amounts as are appropriated or
				credited to the Fund as provided under this section.
						(c)Appropriations
				to the Fund
							(1)Fiscal year
				2011There is hereby appropriated to the Trust Fund for fiscal
				year 2011 an amount equal to the amount spent by all Federal health programs to
				pay for prevention services (as defined by the Preventive Services Task Force
				convened under section 915, except the definition of such services shall not be
				limited to those designated by the Task Force) in the most recent year for
				which complete data is available, as estimated by the Trustees.
							(2)Fiscal year
				2012There is hereby appropriated to the Trust Fund for fiscal
				year 2012 the amount appropriated to the Trust Fund for the previous fiscal
				year, increased by the annual percentage increase in the medical care component
				of the consumer price index (United States city average) for the 12-month
				period ending with April of the preceding fiscal year.
							(3)Fiscal year 2013
				and subsequent yearsThere is hereby appropriated to the Trust
				Fund for fiscal year 2013 and each subsequent fiscal year an amount equal to
				the sum of—
								(A)the amount
				appropriated to the Trust Fund for the previous fiscal year, increased by the
				annual percentage increase in the medical care component of the consumer price
				index (United States city average) for the 12-month period ending with April of
				the preceding fiscal year;
								(B)the amount
				collected by the Secretary from health insurance issuers and applicable
				self-insured health plans under subsection (d) for the fiscal year; and
								(C)the amount
				associated with prevention priorities for State and local spending, under-use,
				and the uninsured for the fiscal year, as estimated by the Trustees (which
				shall not exceed the amount equal to 10 percent of the amount otherwise
				appropriated to the Trust Fund for the fiscal year).
								(4)AvailabilityAmounts
				appropriated pursuant to this subsection shall remain available until
				expended.
							(d)Assessment of
				health insurance issuers and applicable self-insured health plans
							(1)In
				generalBeginning in fiscal year 2013 and on an annual basis
				thereafter, the Secretary shall, subject to paragraph (2), assess and collect a
				fee from each health insurance issuer and each applicable self-insured health
				plan in an amount equal to the estimated amount spent by such health insurance
				issuer and self-insured health plan, respectively, for prevention services (as
				defined by the Trustees).
							(2)Collection
				amount adjustment beginning in fiscal year 2013The amount
				determined under paragraph (1) shall, on an annual basis, be increased by the
				annual percentage increase in the medical care component of the consumer price
				index (United States city average) for the 12-month period ending with April of
				the preceding fiscal year.
							(e)DefinitionsIn
				this section:
							(1)Applicable
				Self-Insured Health PlanThe term applicable self-insured
				health plan means any plan for providing accident or health coverage
				if—
								(A)any portion of
				such coverage is provided other than through an insurance policy; and
								(B)such plan is
				established or maintained—
									(i)by
				1 or more employers for the benefit of their employees or former
				employees;
									(ii)by 1 or more
				employee organizations for the benefit of their members or former
				members;
									(iii)jointly by 1 or
				more employers and 1 or more employee organizations for the benefit of
				employees or former employees;
									(iv)by a voluntary
				employees’ beneficiary association described in section 501(c)(9) of the
				Internal Revenue Code of 1986;
									(v)by
				any organization described in section 501(c)(6) of such Code; or
									(vi)in the case of a
				plan not described in the preceding clauses, by a multiple employer welfare
				arrangement (as defined in section 3(40) of the
				Employee Retirement Income Security Act of 1974), a rural electric
				cooperative (as defined in section 3(40)(B)(iv) of such Act), or a rural
				telephone cooperative association (as defined in section 3(40)(B)(v) of such
				Act).
									(2)Health insurance
				issuerThe term health insurance issuer means an
				insurance company, insurance service, or insurance organization (including a
				health maintenance organization, as defined in paragraph (3)) which is licensed
				to engage in the business of insurance in a State and which is subject to State
				law which regulates insurance (within the meaning of section 514(b)(2) of the
				Employee Retirement Income Security Act of 1974).
							(3)Health
				maintenance organizationThe term health maintenance
				organization means—
								(A)a Federally
				qualified health maintenance organization (as defined in section
				1301(a));
								(B)an organization
				recognized under State law as a health maintenance organization; or
								(C)a similar
				organization regulated under State law for solvency in the same manner and to
				the same extent as such a health maintenance organization.
								399PP.Insuring
				prevention priorities
						(a)Wellness Trust
				as primary payer for prevention servicesThe Trust shall enter
				into contracts with certified prevention health workers and prevention health
				entities to reimburse such workers and entities for the prevention services and
				community-based interventions designated by the Trustees under section 399NN as
				prevention priorities.
						(b)PrioritiesThe
				Trustees shall develop annual and 5-year budget targets for the designated
				prevention priorities under section 399NN, including clinical preventive
				services and community-based interventions. The Trustees shall publish annually
				a list indicating which of these prevention priorities are eligible for funding
				through the Fund.
						(c)Eligible
				individuals and entitiesPursuant to the contracts described
				under subsection (a), the Trust shall reimburse certified prevention health
				workers and prevention health entities for the prevention services and
				community-based interventions described under such subsection provided to all
				individuals who are United States citizens or legal immigrants, without regard
				to the insurance status of such individuals.
						(d)Development,
				refinement, and change of payment systemsThe Trustees shall
				determine payment methodologies for prevention priorities. Such payment
				methodologies shall correspond to the following tiers of activity:
							(1)Competitive
				contracting authorityThe Trustees shall have a competitive
				contracting authority for the national delivery system activities.
							(2)Direct payment
				systemsThe Trustees shall develop different payment
				methodologies for the various designated prevention services and
				community-based interventions. These payment systems shall take into account
				existing rates, rates for similar services, and whether geographic adjustment
				is needed. Such systems shall link the priority of the service with
				payments.
							(3)Use of State and
				local grant systemsThe Trustees shall utilize existing grant
				programs where feasible to distribute funds from the Trust Fund for prevention
				priorities.
							(4)Reports from
				Federal programsPrograms that receive funding for prevention
				priorities through the Trust Fund shall report annually to Congress on the
				extent to which this funding displaces existing spending on prevention
				priorities.
							(e)Partnership with
				Medicare and other insurersThe Trustees shall determine the most
				efficient way to transfer funds from the Trust Fund to certified prevention
				health workers and prevention health entities. In making such determination,
				the Trustees shall carry out the following:
							(1)Coordination
				with medicareThe Trustees shall examine the use of Medicare
				systems for direct payments to certified prevention health workers and
				prevention health entities. Any additional administrative cost associated with
				the use of the payment systems, including those of a broader set of providers,
				shall come from the Trust Fund.
							(2)Contract with
				other insurersTo the extent that the Medicare program, private
				insurers, or States prove that such program, insurer, or State has the capacity
				to deliver prevention priorities in a cost effective manner, the Trustees may
				contract with such entity for delivery of prevention services covered under
				this Trust
				Fund.
							.
		4.Integration of
			 prevention health recordTitle XXX of the Public Health Service Act (42 U.S.C. 300jj et seq.) is
			 amended—
			(1)in section
			 3000(13)(B)—
				(A)in clause (iii),
			 by striking and at the end;
				(B)in clause (iv), by
			 striking the period at the end and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(v)to
				track the provision of prevention health care over the course of the
				individual’s lifetime and assist in evaluations of the efficacy of prevention
				priorities designated under section
				399NN.
						;
				(2)in section
			 3002(b)(2)(B), add at the end the following:
				
					(ix)The integration
				and inclusion of preventive and community-based health care services in any
				qualified electronic health record, in order to allow individuals and
				caregivers to track the provision of preventive health care
				services.
					;
				and
			(3)in section
			 3011(a), add at the end the following:
				
					(8)Integration of
				prevention health priorities, prevention data, and tracking of the provision of
				preventive care by means of qualified electronic health
				records.
					.
			
